Citation Nr: 0601688	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  97-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as cervical strain. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to an increased initial rating for 
postoperative calcific tendonitis of the left shoulder, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1983, April 1983 to March 1989 and from June 1989 to October 
1994. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Buffalo, New York, (hereinafter RO).  A December 
2001 Board decision, in part, denied the veteran's claim for 
an increased rating for his service connected left shoulder 
disability.  The issues of service connection for disability 
claimed as cervical strain and sinusitis were remanded for 
further development.  The veteran appealed the denial of this 
claim to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In July 2002, the Court vacated that 
portion of the December 2001 Board decision that denied the 
veteran's claim for an increased rating for a left shoulder 
disability, and remanded the matter for readjudication in 
accordance with the Joint Motion for Remand.  

In a memorandum prepared by the Board in November 2002 and 
October 2003 remand, the Board directed the RO to conduct 
development in accordance with the  Joint Motion for Remand.  
This development has been completed by the RO, and the case 
is now ready for appellate review of the issue of entitlement 
to an increased rating for the left shoulder disability.  
Also with respect to this issue, as the veteran expressed 
disagreement with the initial rating assigned for tendonitis 
of the left shoulder following the grant of service 
connection for this disability by September 1995 rating 
decision effective from November 1, 1994, (this rating was 
increased to 10 percent effective from November 1, 1994, by a 
subsequent rating decision during the appeal period) the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this issue.  The issues of entitlement to 
service connection for disability claimed as cervical strain 
and sinusitis are also ready for further appellate review.  


FINDINGS OF FACT

1.  A current disability due to sinusitis that is 
etiologically related to service is not shown by competent 
evidence. 

2.  The veteran's complaints of cervical strain are due to 
thoracic outlet syndrome that is congenital in nature and was 
aggravated by trauma in service.

3.  The veteran's service-connected left shoulder disability 
is manifested by limitation of motion and pain; limitation of 
motion at the shoulder level, ankylosis of scapulohumeral 
articulation, malunion of the humerus, or recurrent 
dislocation of the humerus at the scapulohumeral joint are 
not presently shown.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 

2.  Thoracic outlet syndrome was aggravated in service.  
38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2005). 

3.  The criteria for an initial rating in excess of 10 
percent for postoperative calcific tendonitis of the left 
shoulder are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DCs) 5019, 5200, 5201, 5202 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of the claims 
adjudicated below and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims 
adjudicated herein.  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issues adjudicated below.  

In a May 2003 and April 2004 letters, the RO informed the 
veteran of the provisions of the VCAA.  More specifically, 
these letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to the issues on appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional evidence or information he had 
pertaining to his claim.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued multiple statements of the case 
(SOCs) and supplemental statement of the case (SSOCs), in 
which the veteran and his representative were advised of all 
the pertinent laws and regulations.  The Board therefore 
believes that appropriate notice has been given with respect 
to the issues adjudicated below.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claims adjudicated herein, and 
that the SOCs and SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection for sinusitis and an increased rating for 
tendonitis of the left shoulder.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2004 and August 2005 SSOCs contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters informing him of the VCAA may not have technically 
informed the veteran of each element of the VCAA, the veteran 
was nonetheless properly notified of all the provisions of 
the VCAA by the September 2004 and August 2005 SSOCs.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO 
with respect to the issues adjudicated herein.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims adjudicated herein has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of those issues.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to the  claims 
adjudicated below under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding the issues adjudicated herein for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for Disability claimed as Cervical 
Strain and Sinusitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has claimed neck pain since discharge from 
service and has related to his period of service.  On VA 
examination in April 1995, he reported that neck pain 
followed a motor vehicle accident in 1990.  He had therapy in 
the cervical and thoracic regions for about a year.  X-rays 
of the cervical spine revealed normal findings.  VA 
examination in June 2005 resulted in a diagnosis of thoracic 
outlet syndrome.  The examiner indicated that the veteran did 
not have a cervical spine disability, but that his neck pain 
was symptomatic of thoracic outlet syndrome.  It was added 
that the condition was congenital in nature, but that it was 
as likely as not aggravated in service.  There is no evidence 
to rebut this opinion; resolving doubt in the veteran's 
favor, the Board finds that service connection for thoracic 
outlet syndrome is warranted.  See 38 C.F.R. § 3.102.  

The veteran was afforded a VA examination of his sinuses in 
June 2005, the reports from which reflect that the claims 
file was reviewed.  In particular, the examiner stated that 
her review of the service medical records revealed evidence 
that the veteran was seen "for what they were calling a 
chronic sinusitis, which they stated dated back into the 
1980s."  However, after a physical examination of the 
veteran, she concluded as follows: 

There is no evidence of sinusitis.  The 
veteran has not been examined or treated 
for sinusitis since leaving the military. 
Applying the pertinent legal criteria to the facts as listed 
above, that a condition or injury occurred in service alone 
is not enough for a grant of service connection, as there 
must be current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
instant case, the most recent pertinent examination revealed 
that the veteran does not have sinusitis.  There is otherwise 
no other competent medical evidence that the veteran has a 
current disability due to sinusitis as a result of service.  
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
he does have a current disability due to sinusitis that is 
related to service.  However, he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record, principally 
the finding from the June 2005 VA examination.  Therefore, 
the claim for service connection for sinusitis must be 
denied.  Gilbert, 1 Vet. App. at 49.

B.  Increased Rating for Tendinitis of the Left Shoulder  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Tendinitis of the shoulder is not listed in the Schedule, 
therefore the veteran's left shoulder disability is present 
evaluated under Diagnostic Code 5019.  38 C.F.R. § 4.71a.  
Under these diagnostic criteria, the veteran's present left 
shoulder disability will be rated on limitation of motion of 
the affected parts as degenerative arthritis. Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent disability 
rating is appropriate for disability with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The veteran's left (non-dominant) shoulder disability may 
also be evaluated under Diagnostic Code 5201, for limitation 
of motion of the arm.  Diagnostic Code 5201 provides for a 20 
percent evaluation for limitation of motion at shoulder 
level.  A 20 percent evaluation is also assigned if there is 
limitation of motion of the non-dominant arm midway between 
the side and the shoulder level involving the non-dominant 
arm.  The Board notes that normal range of motion of the 
shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal 
forward elevation, or flexion, is from 0 to 180 degrees.  
Normal shoulder abduction is also from 0 to 180 degrees.  
Normal external rotation and internal rotation are from 0 to 
90 degrees.

A 20 percent evaluation is also assigned for favorable 
ankylosis (bony fixation) of the scapulohumeral articulation, 
with abduction to 60 degrees and ability to reach mouth and 
head in the non-dominant arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5202, a 20 percent disability rating is 
warranted for malunion of the humerus in the non-dominant 
hand with moderate deformity. Likewise, a 20 percent rating 
is appropriate for recurrent dislocation at the 
scapulohumeral joint of the non-dominant extremity, with 
infrequent episodes and guarding of movement at the shoulder 
level.  

With the criteria above in mind, the pertinent evidence will 
be summarized.  Evidence before the RO at the time of the 
aforementioned September 1995 rating decision that granted 
service connection for tendonitis of the left shoulder 
included reports from an April 1995 VA examination that 
showed the veteran had pain in his left shoulder after 
prolonged exertion.  The physical examination at that time 
revealed a full range of motion in the upper extremities.  
Thereafter, a November 1995 VA outpatient record showed the 
veteran describing mild pain on abduction of the shoulder 
over 90 degrees.  On a January 1996 VA outpatient record, the 
veteran complained of increased pain in the left shoulder.  A 
February 1996 VA physical therapy record showed the veteran 
describing pain on shoulder flexion and abduction.  
Thereafter, the aforementioned April 1996 rating decision 
increased the rating for the service-connected left shoulder 
disability to 10 percent.   

Additional evidence includes a March 1998 VA outpatient 
record which showed the veteran complaining that he had been 
having increased discomfort in his left shoulder over the 
previous several months.  The veteran was afforded another VA 
examination of the left shoulder in November 2000, with the 
examiner at that time noting a prior history of multiple 
surgical interventions in the left shoulder including 
arthroscopic surgery in 1998.  The veteran reported that 
overhead work was difficult and elicited significant pain.  
He complained of continuing "snapping and popping" of his 
left shoulder with increasing range of motion.  He stated 
that he had sedentary employment as a manager for a utility 
company.  The examiner noted that X-rays taken in October 
1999 showed no significant changes of calcium deposits in his 
left shoulder from previous examinations.  There was some 
pain to palpation with the left shoulder.  Range of motion 
was recorded as follows:  flexion of 110 degrees on the left 
compared to 180 degrees on the right; shoulder extension to 
20 degrees on the left and 60 degrees on the right; shoulder 
abduction to 100 degrees on the left and 190 degrees on the 
right; internal rotation on the left to 20 degrees and 90 
degrees on the right; and, external rotation to 90 degrees 
bilaterally. The examiner noted the above findings were on 
active range of motion.  When the examiner attempted passive 
range of motion, the veteran was unable to perform passive 
range, secondary to pain.  An impression of mild degenerative 
changes at the left AC joint was rendered.  The examiner 
stated that it was clear that the veteran had decreased range 
in the left shoulder and function was limited with extreme 
motion, secondary to pain.  X-ray evidence showed no 
significant interval change.  The examiner commented that any 
weakened motion, incoordination or fatigability could not be 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  Additionally, the 
examiner explained that with regard to flare-ups, it was 
likely that the range of motion would be further restricted, 
but it was not possible to accurately estimate the additional 
loss of range of motion without examining the veteran during 
a period of flare-up.

The veteran was afforded another VA examination of the left 
shoulder in March 2003, with the examiner stating that he had 
reviewed the claims file.  At the time of this examination, 
the veteran reported that as his left shoulder pain was 
continuous, he did not have "flareups" of pain.  However, 
he said the pain in the left shoulder did not involve any 
totally incapacitating episodes or require consultation by a 
physician.  The examiner stated that the veteran did report 
what could be described as constitutional symptoms or require 
any devices such as slings.  At the examination, the veteran 
stated that he avoided lifting, pushing and pulling with the 
left arm.  He did not complain of any difficulty with gross 
or fine movement of the left hand, but descried pain in the 
left shoulder with driving.  He stated that he cannot sleep 
on his left side due to the left arm "falling asleep" if he 
did so.  The veteran stated that he still worked in sedentary 
employment as an engineer and that he lost two to three days 
of work over the previous five years due to his left shoulder 
condition.   

Upon physical examination of the veteran in March 2003, there 
was slight atrophy of the left deltoid musculature as 
compared to the right.  There was minimal deformity of the 
left acromioclavicular area and tenderness on palpation of 
the anterolateral top of the acromion process.  No crepitus 
was palpable on active motion of the left shoulder and there 
was no evidence of any instability in the left shoulder.  The 
impingement sign and Yergason signs were negative.  Active 
range of motion testing of the left shoulder revealed the 
following:  Forward flexion to 115 degrees; abduction to 105 
degrees; extension to 20 degrees, adduction to 40 degrees; 
internal rotation to 40 degrees and external rotation to 70 
degrees.  The veteran complained about pain at the extremes 
of motion.  Passive range of motion was said to be the same 
as active motion with the exception of abduction to 110 
degrees before the veteran complained about pain.  

Additional findings from the March 2003 VA examination 
included no sensory or motor deficits in the upper extremity.  
The shoulder, elbow and wrist strength were 5/5 bilaterally.  
Deep tendon reflexes of the upper extremities were present 
and symmetrical bilaterally.  The diagnoses included 
supraspinatus tendinitis of the left shoulder and 
degenerative joint disease of the left acromiclavicular 
joint.  The examiner noted that the examination was conducted 
while the veteran's symptoms were quiescent, and that 
quantification of the level of disability that would 
accompany a flare-up of symptoms would require an examination 
during such a flareup.  He also noted that no weakened 
movements, excessive fatigability or loss of coordination was 
demonstrated in the left shoulder during the examination.  
The examiner stated that any "additional loss of joint 
motion with repetitive use due to pain, fatigue, or loss of 
coordination cannot be determined by either functional 
capacity evaluation or similar study." 

Another VA examination that included the left shoulder was 
completed in June 2005.  The examiner again noted that the 
claims file had been reviewed.  At the time of the 
examination, the veteran described fatigue in his left 
shoulder, and pain in the left shoulder girdle areas if he 
attempts any lifting, pushing or pulling.  Traveling long 
distances in a car produced shoulder pain according to the 
veteran and he also described occasional sleep disruption due 
to his shoulder pain.  He stated that he had very few flare 
ups of shoulder pain but that they do occur with inadvertant 
rigorous activity.  He said he had not had any totally 
incapacitating episodes of shoulder pain over the past year.  
The veteran reiterated that his work was sedentary in nature, 
and he stated that he had not lost any time from work due to 
his shoulder condition.  Upon physical examination, slight 
atrophy was again noted in the left deltoid and left 
supraspinatous musculature.  The shoulder depression test was 
negative.  There were no sensory or motor deficits in the 
upper extremities and deep tendon reflexes were present and 
symmetrical bilaterally at +1.  There was no evidence of the 
loss of the radial pulse on elevation of the arms above the 
shoulder level, but the veteran did complain about shoulder 
pain on the left during this maneuver.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that the level of disability is 
accurately reflected in the current assignment of a 10 
percent evaluation.  More specifically, as the evidence does 
not show that the range of motion of the left shoulder is 
limited to the shoulder level, an increased rating under 
Diagnostic Code 5201 is not warranted.  Moreover, as the 
evidence does not show ankylosis of scapulohumeral 
articulation, the criteria for an increased rating under 
Diagnostic Code 5200 are not met.  Likewise, the evidence 
does not show recurrent dislocation of the scapulohumeral 
joint or malunion of the humerus; therefore, an increased 
rating under Diagnostic Code 5202 is not appropriate. 
Similarly, there is not X-ray evidence of the involvement of 
two or more major joints or two or more minor joint groups.  
Therefore, an increased rating under Diagnostic Code 5019 is 
not appropriate.  

With regard to giving proper consideration to the effects of 
pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the holding, as referenced 
in the Joint Motion for Remand in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), while the clinical evidence above reveals 
some pain in the left shoulder at the extremes of motion, the 
March 2003 VA examination noted that no weakened movements, 
excessive fatigability or loss of coordination was 
demonstrated in the left shoulder.  While the examinations 
discussed above were not conducted during particularly 
painful flareups of pain in the left shoulder, the Board 
nonetheless finds that the additional delay in the 
adjudication of this issue which would result from yet 
another remand of this case for the sole purpose of affording 
the veteran another VA examination of the shoulder during 
such a flareup would not be justified given the extensive 
clinical record described above, and the fact that the 
veteran himself stated at the June 2005 VA examination that 
he has "very few" instances of such flareups.  Also 
persuasive in this regard is the fact that the veteran 
indicated at the June 2005 examination that he has not lost 
any time from work due to his shoulder condition, thus 
suggesting that any flareups of pain are not particularly 
debilitating.  Thus, as there is otherwise no reliable 
objective evidence that increased compensation would be 
warranted on the basis of such a flareup, the Board is 
satisfied that the medical record is sufficient to adjudicate 
this issue, and that the directives of the Joint Motion for 
Remand have been satisfied.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
10 percent effective from the grant of service connection.  
The Board on review concurs with that rating.  The logic set 
forth above, in determining that an increased rating is not 
warranted, is the same as used to determine that higher 
"staged" ratings are not warranted for an earlier time.  
Thus, an increased rating for the service-connected left 
shoulder disability is not warranted for any portion of the 
time period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left shoulder disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The veteran asserts a much more debilitating condition due to 
his left shoulder disability than was demonstrated by the 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for an 
increased rating for the service-connected left should 
disability must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Service connection for sinusitis is denied. 

Service connection for thoracic outlet syndrome is allowed. 

An initial rating in excess of 10 percent for postoperative 
calcific tendonitis of the left shoulder is denied. 




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


